                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

TINA TENPENNY,                                )
                                              )
        Plaintiff,                            )
                                              )        Case No. 3:19-cv-00420
v.                                            )
                                              )        JUDGE CAMPBELL
PRIME NOW, LLC,                               )        MAGISTRATE JUDGE HOLMES
                                              )
        Defendant.                            )

                                           ORDER

        Before the Court are motions for summary judgment filed by each of the parties. (Doc.

Nos. 65 and 68). The parties each responded to the other’s motion and filed replies. (Doc. Nos.

72, 75, 77, 79). The parties also filed and responded to statements of material facts. For the

reasons stated in the accompanying Memorandum, neither party has shown there are no disputes

of material fact and that they are entitled to judgment as a matter of law. Accordingly, the

motions for summary judgment are DENIED.

        It is so ORDERED.



                                                    ________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00420 Document 83 Filed 12/07/20 Page 1 of 1 PageID #: 1419
